Appellees, who are citizens and taxpayers residing in common school district No. 15 of Orange county, filed this suit in the district court of that county against the appellants, Noguess and others, who are the trustees of common school district No. 15 in Orange county, praying for the writ of mandamus to compel appellants, as trustees of said common school district, to enter into a contract for the erection of a school building on a certain tract of land in said school district, known as the Martin Cole tract of 5 acres, and more particularly described in the plaintiffs' petition. In view of the disposition that we are compelled to make of this case, it will be unnecessary to state at length the pleadings of the parties in his case, which are very voluminous. It will suffice to say that this controversy is one between the patrons of common school district No. 15 of Orange county as to where a new schoolhouse shall be located in that district. It appears that a majority of the patrons residing in this common school district were desirous of building the new schoolhouse on the Martin Cole 5-acre tract of land, but there were others in the district who wanted the school-house built at the old site in the district. The trustees of the district, appellants here, agreed with the minority of the patrons of the district that the new schoolhouse should be built on the old site, and declined to enter into a contract or to take any steps looking to the building of the schoolhouse on the Martin Cole tract.
Thereupon, a number of the patrons of the school district applied to the county school superintendent of Orange county to intercede in their behalf, with a view to having the new schoolhouse located on the Martin Cole tract. After a hearing the county school superintendent decided that the new schoolhouse should be located on the Martin Cole tract, and made her ruling accordingly. From this ruling appellants, as trustees of common school district No. 15, appealed to the county board of school trustees of Orange county, and that board agreed with and upheld the county superintendent, and decided that the new schoolhouse should be built on the Martin Cole tract of land. From that order and decision appellants prosecuted an appeal to the state superintendent of *Page 1101 
public instructions, and after a hearing that official agreed with and upheld the decision of the county superintendent of Orange county, and ordered that the schoolhouse should be built on the Martin Cole tract. From that order and decision appellants prosecuted an appeal to the state board of education, and after a hearing by that board, it was decided and ordered that the new school-house should be built on the Martin Cole tract, upholding the county school authorities of Orange county against appellants.
Notwithstanding the fact that appellants had been ordered by the state superintendent of public instruction and the state board of education to erect the schoolhouse in question on the Martin Cole tract, they refused and declined to do so, and this suit was instituted, as before stated, to compel said trustees to proceed to enter into a contract for the erection of the contemplated school-house on the Martin Cole tract.
After a hearing in the district court, it was ordered and decreed that appellants immediately proceed to enter into a contract for the erection of the contemplated school building on the Martin Cole tract in the manner required by law, and compelling appellants to take such other steps as may be necessary under the law for the immediate construction of the schoolhouse, and to comply in all respects with the final decision and ruling of the state superintendent of public instruction and the state board of education. From that judgment, this appeal was prosecuted.
Appellants have filed no brief in this cause challenging the judgment appealed from on any ground, and, so far as we have been able to discover, there is no fundamental error apparent upon the face of the record for which we would be authorized to reverse this judgment. It has therefore been ordered that the judgment be affirmed.